Title: From Alexander Hamilton to James McHenry, 29 October 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York October 291799

General Wilkinson has furnished me with the inclosed estimates of the cost of the Water Battery Barracks & Magazine, which have been undertaken at Loftus’s Height. And he gives it as his opinion by analogy, but without detail, that the cost of the fort proposed to be erected at the same place will about equal the sum of these Estimates say 16000 Dollars.
I send you an estimate, which I have myself made aided by the information of prices which the estimates above referred to exhibit, which makes the cost considerably less.
Yet relying on General Wilkinson’s better knowlege of local circumstances I have authorised him to erect the work within a limit of expence conformable to his own calculation, unless previous to his departure for the Mississippi he should receive a negative from you or by your Direction. The provision for the supplying of the fund may require your interposition. But regarding it as very urgent to have the work proceed during the cool season, I have desired him if a fund is not otherwise provided to cause the Deputy or other representative of the Qr. Master General at his Head Quarters to draw and negotiate Bills upon the Assistant Qr. Master General at the seat of Government, which Bills he is to indorse thus—
“ApprovedJames WilkinsonBrigadier General”

Inclosed is likewise an estimate of the cost of boats for transporting down the Mississippi three thousand men, founded on a communication from General Wilkinson. It exceeds greatly the sum I had been led to compute from anterior verbal information, and as the boats will be liable to perish I cease to recommend the measure as one immediately to be adopted. It may perhaps be hereafter deemed adviseable to pursue it in a more limited extent; but I beg leave to refer the matter to further consideration.
Every thing is doing to get ready the vessel which is to transport Artillery and Stores. A passport from the President shewing the nature of her errand is submitted as a precaution dictated by prudence. It will likewise no doubt be considered by you whether you will not direct insurance to be made. As there is to be a convoy & it is the property of Government it is probable the insurance may be effected at a moderate premium.
As the idea of an additional batalion for Georgia and Tenassee is only surmised in your letter & as you have not replied to my last communication on this subject, I conclude that the original plan is to take effect and have framed my instructions to General Wilkinson on this supposition.
General Pinckney was here yesterday. I shewed him the plan and my letter to you in which it was sent. He expressed without reserve his satisfaction.
With great respect   I have the honor to be   Sir yr Obed ser
The Secy of War

